Citation Nr: 1019734	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-03 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2004 
and July 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The RO 
denied service connection for tinnitus in June 2004, and 
declined to reopen the previously denied service connection 
claim for bilateral hearing loss in July 2005.

These issues were previously before the Board in November 
2007, at which point the Board reopened the previously denied 
service connection claim for bilateral hearing loss and 
remanded both issues for further development.  As discussed 
below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
instructions and, therefore, a further remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The Veteran testified at a hearing before a Veterans Law 
Judge in August 2007, and the transcript of such hearing has 
been associated with the claims file.  In February 2010, the 
Board sent a hearing clarification letter to the Veteran, 
informing him that the Veterans Law Judge who conducted that 
hearing is no longer employed by the Board, and offering him 
the opportunity to testify at another hearing.  See 38 C.F.R. 
§ 20.707 (2009).  As the Veteran responded that he did not 
wish to appear at another hearing, the Board may proceed with 
a decision at this time.

Further, the Veteran submitted additional evidence in support 
of his claims after the last supplemental statement of the 
case was issued by the AOJ in October 2009.  However, as the 
Veteran's representative waived AOJ review of the newly 
submitted evidence in a November 2009 statement, the Board may 
properly consider such evidence at this time.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).



FINDINGS OF FACT

1.  The evidence of record reflects a current diagnosis of 
bilateral hearing loss, as well as exposure to noise and 
treatment for ear-related complaints during service 
(including ruptured tympanic membrane and loss of hearing); 
however, the weight of the evidence does not establish a 
diagnosis of a chronic disability during service or within 
one year after separation, or that the current disability is 
related to service.

2.  The evidence of record reflects a current diagnosis of 
tinnitus, as well as exposure to noise and treatment for ear-
related complaints during service (including ruptured 
tympanic membrane and loss of hearing); however, the weight 
of the evidence does not establish a diagnosis of such 
disability during service or within one year after 
separation, or that the current disability is related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110¸ 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110¸ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in letters sent in 
October 2003 and March 2005, prior to the respective initial 
unfavorable rating decisions, of the evidence and information 
necessary to substantiate his claims for tinnitus and 
bilateral hearing loss, respectively, and the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  In a May 2006 letter, he was further informed of 
the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  The Board notes that this letter was sent 
after the AOJ's initial unfavorable decision and, therefore, 
was not timely.  See Pelegrini, 18 Vet. App. at 119-20.  
However, as the Veteran's claims were subsequently 
readjudicated, including in an October 2006 supplemental 
statement of the case, such timing defect has been cured.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any outstanding medical records that are necessary to decide 
his claim.  In this regard, as directed in the prior remand, 
the AOJ requested and obtained copies of current VA treatment 
records dated through June 2009, as well as inpatient and 
outpatient treatment records dated in 1973 from the Bronx VA.  
The Board notes that the Veteran has claimed that his hearing 
was evaluated at the Bronx VA in 1973, and hearing evaluation 
tests are not of record.  However, as the additional records 
obtained from the Bronx VA do indicate that he was diagnosed 
with hearing loss at that time, the Board finds that the AOJ 
substantially complied with this remand directive.  Although 
the Veteran was requested to provide or identify any 
outstanding private treatment records upon remand, no further 
records were identified.

Additionally, the Veteran was provided with VA examinations in 
August 2006, as well as in June 2009 and September 2009, as 
directed in the prior remand.  The Board notes that the June 
2009 VA examiner referred the Veteran for medical evaluation 
and did not offer an opinion as to the etiology of his 
disabilities.  After the Veteran was evaluated for treatment 
purposes in August 2009, he was afforded another VA 
examination in September 2009, which included an opinion as to 
the etiology of the Veteran's disabilities.  The Board notes 
that the Veteran has argued that the post-remand VA 
examinations are inadequate, in that the examiners did not 
consider noise exposure, ear infection, and Eustachian tube 
blockage as shown in service treatment records.  He appears to 
further assert that the VA examiners are unqualified to render 
an opinion as to the etiology of his claimed disabilities 
because of their age, lack of military experience similar to 
that of the Veteran, and the fact that they are not medical 
doctors.  See October 2009 letter.  

In this regard, a review of the post-remand examination 
reports reveals no inadequacies.  In particular, both the June 
and September 2009 examiners specifically referred to the 
Veteran's in-service noise exposure, as well as each of the 
documented instances of treatment for ear-related complaints 
during service, as directed in the prior remand.  Both 
examiners also referred to the Veteran's lay descriptions of 
his ear-related treatment, as well as the onset of his hearing 
difficulties and tinnitus.  The September 2009 examiner 
further referred to post-service treatment for ear trouble in 
the 1970s.  In her etiological opinion, the September 2009 
examiner expressly considered the documented treatment for 
defective hearing and otitis during service but, nevertheless, 
found that the Veteran's hearing loss and tinnitus were not 
caused by any incident during service, for the reasons further 
discussed below.  Further, there is no indication that the VA 
examiner's age, military experience, or degree, as argued by 
the Veteran, prevented her from considering all available 
information and rendering an opinion, supported by reasonable 
rationale, as to the etiology of the Veteran's claimed 
disabilities.  As such, the Board finds that the medical 
evidence of record is sufficient for a fair adjudication of 
the Veteran's claims, and no further VA examination is 
necessary. 

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a). 

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where the evidence establishes continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet 
these criteria for a hearing loss disability during service to 
warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  Tinnitus is readily observable by laypersons and 
does not require medical expertise to establish its existence.  
Charles v. Principi, 16 Vet. App. 370 (2002).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where a chronic condition is noted during service and 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the June 2009 VA examination report reflects a 
diagnosis of tinnitus, based on the Veteran's subjective 
complaints of constant buzzing in the left ear and multi-
component symptoms in the left ear.  With respect to hearing 
loss, puretone thresholds were 60, 80, 90, 85, and 85 decibels 
in the right ear and 35, 60, 65, 70, and 65 decibels in the 
left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, 
respectively.  Speech discrimination scores were 48 percent in 
the right ear and 88 percent in the left ear.  Based on these 
puretone thresholds and speech discrimination scores, the 
Veteran was diagnosed with bilateral sensorineural hearing 
loss, with the severity of the hearing loss.  As such, the 
evidence of record establishes a current diagnosis of tinnitus 
and a current bilateral hearing loss disability for VA 
purposes.

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus because such 
conditions are the result of daily noise exposure on the 
flight line in his duties as a medical specialist air vac with 
no hearing protection other than cotton.  He further asserts 
that his current conditions are due to several instances of 
clogging, pain, and bleeding from the ears due to problems 
while he was in a hyperbaric (altitude or pressure) chamber 
during flight training.  The Veteran states that he had 
hearing problems after being in the hyperbaric chamber, and he 
first noticed ringing in his ears after his third time in the 
chamber.  He further states that his hearing difficulties have 
worsened over the years, and he now wears VA-issued hearing 
aids.  See, e.g., August 2007 hearing transcript; October 2009 
statement.  

Service records indicate that the Veteran completed training 
as a medical helper specialist, medical service specialist, 
and physiological training.  See DD Form 214.  The Veteran 
testified that physiological training means flight training.  
Further, service examinations were conducted in January and 
May 1968 for the purposes of Flying Class III.  As such, the 
evidence reflects that the Veteran worked around aircraft, 
which would be consistent with exposure to hazardous noise 
during service.  

With respect to complaints or treatment for hearing or ear 
problems during service, service treatment records reflect 
that the Veteran was treated in February 1968 treatment for 
problems related to the altitude chamber.  In particular, he 
sustained an ear block on the right side, and his right 
tympanic membrane was noted to be injected, with 
serosanguinous material behind the drum.  He was diagnosed 
with barotitis.  The Veteran was treated in April 1967 for 
complaints of decreased hearing on the right side after 
banging his right ear on a bed post, with no bleeding, and he 
was diagnosed with a blocked right Eustachian tube.  
Additionally, the Veteran was treated from May 1967 to June 
1967 for external otitis, which was noted to have resolved.  
He was again treated for possible otitis in December 1967.

Other than the one instance in April 1967, there is no 
documentation of any complaints of hearing loss or tinnitus 
during service, to include when the Veteran was treated for 
barotitis and external otitis.  Further, despite the several 
instances of documented treatment for ear infections and 
problems with the tympanic membrane, the Veteran's internal 
and external ear canals were noted to be normal at a May 1968 
examination and at his July 1968 separation examination.  
Audiological testing also revealed normal hearing bilaterally 
at both of these examinations.  Additionally, there was very 
little variation between the puretone thresholds recorded at 
his entrance examination or in these two subsequent 
examinations.  With respect to the one documented incident of 
hearing loss in April 1967, the July 1968 examiner noted prior 
treatment for an ear injury when he fell out of his bunk, with 
no complications or sequelae.  No other ear or hearing 
complaints were noted upon separation.

The Veteran's service records reflect that he was discharged 
due to a diagnosis of passive-aggressive personality with 
sociopathic and paranoid elements, and he was noted to have a 
very manipulative personality.  See, e.g. records dated in 
June 1967, June to July 1968.  After service, he was admitted 
for psychiatric treatment at a Bronx VA facility for several 
months in 1973.  The Veteran has indicated that his hearing 
was evaluated in approximately June 1973, and he was diagnosed 
with hearing loss at that time.  See, e.g., October 1973 
hearing transcript.  Although there is no hearing evaluation 
of record, a June 1973 VA treatment record indicates that the 
Veteran "has hearing loss."  The Veteran also reported at 
that time that his mother and maternal aunt also have hearing 
loss.  In October 1973, the Veteran claimed to have decreased 
hearing since service, but tinnitus was not circled.  VA 
treatment records dated in September and December 1973 
indicate that he sustained a concussion after hitting his head 
on the steering wheel during a motor vehicle accident.

The next treatment records in the claims file are dated in 
March 2003.  The Board notes that the Veteran testified in 
August 2007 that he was treated at the Wisconsin VA in 
approximately 1978, and that such records appear to have been 
lost.  However, there is no indication that any such records 
would benefit his claims in any way.  In particular, the 
Veteran stated that he was advised that he needed hearing aids 
for his hearing loss and tinnitus, but he declined them at 
that time.  The Veteran is competent to report receipt of 
medical treatment for a claimed condition, as well as what his 
providers told him.  See Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  However, the Veteran has not indicated that such 
VA providers told him that such conditions are due to service.  
Further, as discussed above, evidence from the Bronx VA 
facility indicates that he was diagnosed with hearing loss in 
1973.  As such, the Veteran has not been prejudiced by the 
lack of any possible records from the Wisconsin VA.

The claims file also includes private treatment records dated 
from March 2003 through January 2004, as well as VA treatment 
records dated from February 2004 through June 2009.  A May 
2003 private record reflects bilateral hearing loss for VA 
purposes, and the Veteran reported at that time that he had 
been told in 1987 that he needed hearing aids to mask noise.  
Additionally, the Veteran was diagnosed with and underwent 
surgery to remove a schwannoma (ear tumor) in the inner right 
ear in late 2003 through early 2004.  A November 2003 record 
indicates that the Veteran complained of right ear hearing 
loss, ringing, and clicking.  He reported that his ringing in 
the ears was related to military service, stating that his ear 
drum was injured in an altitude chamber.  At an August 2005 VA 
audiological consult, the Veteran reported having hissing in 
the ears since discharge from service.

The Veteran was afforded VA audiological examinations in 
August 2006, June 2009, and September 2009.  At the August 
2006 VA examination, the Veteran stated that he first noticed 
hearing loss after service, and he first noticed ringing and 
hissing in the ears (or tinnitus) in 1968 during flight 
training.  He further stated that the noise in his ears is 
louder if he is aggravated or upset.  The Veteran reported no 
post-service occupational or recreational noise exposure.  The 
examiner opined that inconsistent responses in the right ear 
may indicate presence of a non-organic component to the 
Veteran's hearing loss, and large air bone gaps were seen 
although the middle ear function was normal.  The examiner 
further opined that the Veteran's hearing loss and tinnitus 
are not caused by noise exposure from military service.  

After records dated in 1973 from the Bronx VA facility were 
obtained, as well as recent VA treatment records, the Veteran 
was scheduled for another VA examination in June 2009.  This 
examiner indicated that she suspected middle ear dysfunction 
for the right ear, and referred the Veteran for medical 
evaluation and recommended another evaluation after such 
treatment.  She did not express an opinion as to the etiology 
of the Veteran's hearing loss or tinnitus.  

After the Veteran was evaluated for treatment purposes in 
August 2009, the Veteran was afforded another VA examination 
in September 2009.  This examiner provided a detailed summary 
of the Veteran's in-service and post-service treatment and 
evaluations for ear problems and hearing difficulties, as 
summarized above, including treatment in the early 1970s for 
ear problems.  The examiner further noted the Veteran's 
subjective reports concerning his treatment during service, 
onset of hearing difficulties and tinnitus, and post-service 
noise exposure.  In particular, the Veteran reported that his 
ear drum burst three times in a hyperbaric chamber while in 
flight training, as well as exposure to aircraft noise without 
the use of ear protection.  He further denied any recent 
occupational or recreational noise exposure, and he reported 
onset of tinnitus during service.  Upon a review of the entire 
claims file, the examiner opined that the Veteran's hearing 
loss and tinnitus were not caused by any incident during 
service, with express consideration of the documented 
treatment during service.  She reasoned that the Veteran's 
hearing was normal at testing upon entry and separation from 
service, and there were no significant puretone threshold 
differences at any frequency between any of the tests during 
service.  The examiner further agreed with the reasoning in a 
1973 rating decision that, although the records show the 
Veteran was treated for defective hearing and external otitis 
during service, they were apparently acute and transitory and 
responded to treatment, and there were no residuals recorded 
in his separation examination report.  Regarding tinnitus, the 
examiner opined that such conditions is at least as likely as 
not causally related to his hearing loss and, therefore, it is 
not caused by events during service. 

In addition to the medical evidence of record and his own lay 
statements concerning his conditions, the Veteran has 
submitted statements from his wife and a fellow service member 
in support of his claim.  In a January 2008 statement, his 
wife states that they were married in 1970, and the Veteran 
has had problems with hearing and ringing in both ears as long 
as she has known him.  She stated that his conditions have 
worsened over the years, and she indicated that she had 
observed the Veteran not being able to hear with and without 
his hearing aids inserted.  The Board notes that such 
statements are consistent with the Veteran's statements as to 
these issues.  However, the Board finds such statements to be 
not credible, as they are inconsistent with the medical 
evidence of record, as summarized above.  Moreover, as the 
evidence of record does not establish a diagnosis of a chronic 
condition during service or within one year after service, as 
discussed below, such evidence as to continuity of 
symptomatology cannot establish service connection.

In an August 2004 statement, a fellow service member, S.S., 
indicated that he was the Veteran's roommate from September 
1967 through July 1968.  He stated that the Veteran was 
constantly complained of ear problems while in flight 
training.  He further stated that the Veteran told him that he 
had a damaged ear drum due to the hyperbaric chamber, and the 
problem was exacerbated each time he went back up into the 
chamber.  The Board notes that such statements are fairly 
consistent with the Veteran's service treatment records and 
with his lay statements as to such issue.  However, they do 
not demonstrate any permanent disability.

Upon a thorough review of all lay and medical evidence of 
record, the Board finds that the evidence does not establish 
that chronic hearing loss or tinnitus were noted during 
service.  In particular, upon review of the entire claims 
file, VA examiners have opined that the incidents of hearing 
loss and ear problems during service were acute and 
transitory, in that his ears and hearing were found to be 
normal upon separation.  The Board notes that the Veteran 
testified at an October 1974 hearing before the AOJ that a 
doctor told him during service that "there might be a 
[hearing] loss" after he had trouble in the pressure chamber.  
Although the Veteran is competent to report what his medical 
provider told him, such statement does not constitute a 
diagnosis or a positive nexus opinion, as it is speculative.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).  
Moreover, as noted by the VA audiologists, the test results 
reflected in his service treatment records indicate that there 
was no hearing loss at that time.  With respect to tinnitus, 
the Board finds the Veteran's claims that such condition began 
during service to be not credible, as they are inconsistent 
with other evidence of record, including in-service 
examination reports and VA treatment records dated five years 
after service, in 1973.  Further, the evidence does not 
establish that the Veteran's bilateral hearing manifested to 
at least 10 percent within one year after service, as there is 
no indication of treatment until several years after 
discharge, or in 1973.  As such, service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307 and 3.309.  Similarly, service 
connection may not be established for bilateral hearing loss 
or tinnitus based on continuity of symptomatology under 
38 C.F.R. § 3.303(b).

Further, there is no medical evidence of record linking the 
Veteran's bilateral hearing loss or tinnitus to any incident, 
disease, or injury in service.  Rather, the August 2006 and 
September 2009 VA examiners opined that such conditions are 
not due to any incident during service.  The Veteran has not 
submitted any medical evidence indicating otherwise.  In this 
regard, the Board notes that the Veteran points to the August 
2004 letter from his fellow service member, S.S., as a nexus 
between his current disabilities and service.  S.S. stated 
that he is aware of the problems associated with hyperbaric 
chambers as a Registered Respiratory Therapist, and it is his 
understanding that the Veteran's problems during service never 
resolved.  However, such statement does not constitute a 
positive nexus opinion, as there is no indication that S.S. 
has any qualification to render a medical opinion as to the 
cause of the Veteran's conditions.  Moreover, there is no 
indication that he reviewed any of the Veteran's in-service or 
post-service treatment records, and his statement is, at best, 
speculative and insufficient to establish a positive nexus.  

The Board further notes that the Veteran has submitted a 
portion of the Alaska Air Medical Escort Training Manual, as 
well as several Internet articles, which he believes show a 
link between his current conditions and service.  Such 
evidence is analogous to medical treatises.  While medical 
treatises are instructive as a general matter, they do not 
account for other contributing factors in a particular case.  
Further, there is no positive medical opinion of record as to 
the Veteran's claimed disabilities.  Cf. Mattern v. West, 12 
Vet. App. 222, 228 (1999) (a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if it discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" based 
upon objective facts).  Additionally, the training manual and 
the Internet articles only indicate that noise exposure as an 
air medical escort, barotitis and resulting perforated ear 
drum in severe cases, or otitis externa can or may affect 
hearing, which is insufficient for a positive opinion.  See 
Bostain, 11 Vet. App. at 127.  As such, while the Board has 
considered such medical treatise evidence, it has been 
assigned little probative value.

The Board finds that the medical opinions of the August 2006 
and September 2009 VA audiologists, which account for the 
Veteran's lay statements, as well as the in-service and post-
service medical records, outweigh the other evidence submitted 
by the Veteran.  Accordingly, as the evidence as a whole fails 
to indicate that the Veteran's bilateral hearing loss or 
tinnitus were incurred in or aggravated by service, he is not 
entitled to service connection for such conditions on a direct 
basis.  See 38 C.F.R. §§ 3.303(d), 3.304.  














	(CONTINUED ON NEXT PAGE)



The Board notes that the Veteran has submitted portions of 
past Board decisions regarding the claims of other veterans 
for hearing loss and tinnitus based on in-service noise 
exposure while working on or around aircraft, as well as a 
portion of an Internet article concerning another veteran's 
claim for hearing loss due to similar noise exposure.  
However, this evidence has no probative value because each 
claim must be adjudicated on its own set of facts, and Board 
decisions are non-precedential.

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit of the doubt doctrine 
is inapplicable and his claims must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


